                             United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

  UNITED STATES OF AMERICA                         §
                                                   §
  v.                                               §   CRIMINAL NO. 4:19CR93-ALM-KPJ
                                                   §
  PALOMA VIRIDIANA                                 §
  ROMAN-MONTES                                     §

                    MEMORANDUM ADOPTING REPORT AND
             RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

          Came on for consideration the report of the United States Magistrate Judge in this action,

  this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

  On October 7, 2019, the Magistrate Judge entered proposed findings of fact and recommendations

  (Dkt. #48) that Defendant’s Motion to Dismiss the Indictment (Dkt. #32) be denied.

          Having received the Report of the United States Magistrate Judge, and no timely objections

. being filed, the Court is of the opinion that the findings and conclusions of the Magistrate Judge

  are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.

  Accordingly, Defendant’s Motion to Dismiss the Indictment (Dkt. #32) is DENIED.

          IT IS SO ORDERED.
          SIGNED this 24th day of October, 2019.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE
